DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: at least one sensor for detecting a leak of the pressure tank system (claim 4); the at least one sensor and/or one measuring system for measuring a heat flow in the surroundings of the pressure tank system (claim 4); the at least one sensor for measuring a temperature in the surroundings of the pressure tank system (claim 4); the at least one sensor and/or one function for monitoring insulation of the pressure tank system (claim 4); and the means for acquiring image data relating to the surroundings of the vehicle and outputting the image data (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0233243 (McNicholas) 
Re. claims 1 and 10: Re. claim 1: McNicholas ‘243 discloses a method for monitoring a pressure tank system containing fuel of a stationary vehicle, the method comprising the steps of: determining whether or not a wake-up situation is present by way of first sensor data of a basic sensor (4) of the vehicle and when it is determined that the wake-up situation is present, activating at least one further resource for acquiring and/or evaluating second sensor data ([0038], second and third sentences)relating to the pressure tank system, wherein the at least one further resource is not activated prior to the wake-up situation being present; and determining, by way of the further resource, whether one or more protective measures relating to the pressure tank system and/or surroundings of the pressure tank system are to be carried out (ie, using a cascading control system [0042], first sentence). 

Re. claim 2: McNicholas ‘243 discloses wherein the basic sensor comprises a movement sensor (4) which is configured to detect a movement of the stationary vehicle (see, for example, [0042], first three sentences). 

Re. claim 3: McNicholas ‘243 discloses wherein the activation of a further resource comprises: activating at least one detail sensor (209, figure 7) for acquiring the second sensor data relating to the pressure tank system. 

Re. claim 4: McNicholas ‘243 discloses wherein the at least one detail sensor comprises one or more of: (i) at least one sensor for detecting a leak of the pressure tank system ([0038], first sentence); (ii) at least one sensor for measuring a concentration of the fuel in the surroundings of the pressure tank system (308); (iii) at least one sensor and/or one measuring system for measuring a heat flow in the surroundings of the pressure tank system; (iv) at least one sensor for measuring a temperature in the surroundings of the pressure tank system; (v) at least one sensor for measuring a temperature and/or a pressure in the pressure tank system ([0051]); and (vi) at least one sensor and/or one function for monitoring insulation of the pressure tank system.  

Re. claim 5: McNicholas ‘243 further discloses activating computational resources (24) for a more extensive evaluation of the first sensor data of the at least one basic sensor.  

Re. claim 6: McNicholas ‘243 discloses wherein the protective measures comprise one or more of: (i) outputting a message to a user of the vehicle; (ii) outputting data relating to a state of the pressure tank system ([0052]); (iii) outputting an emergency call to an emergency call center; (iv) taking up contact with at least one security device in the surroundings of the vehicle; and (v) acquiring image data relating to the surroundings of the vehicle and outputting the image data.  

Re. claim 7: McNicholas ‘243 further discloses determining, by the further resource, a state of the pressure tank system and/or a state of the surroundings of the pressure tank system ([0051]); and selecting the one or more protective measure from a multiplicity of possible protective measures as a function of the state of the pressure tank system and/or the state of the surroundings of the pressure tank system ([0052]).  

Re. claim 8: McNicholas ‘243 discloses wherein the fuel comprises: a pressurized fuel; compressed natural gas (see TITLE of the invention); and/or cryo-compressed hydrogen, hydrogen at ambient temperature or liquid hydrogen.  

Re. claim 9: McNicholas ‘243 discloses wherein the detection of a wake-up situation comprises: comparing the first sensor data of the basic sensor (4) with a threshold value; and/or determining that the wake-up situation is present (via 24) if the first sensor data exceed the threshold value for a predefined minimum duration. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the reference(s) being used in the current rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 5,132,663 (Strobl et al.), which discloses a vehicle safety system. 
2.) U.S. Patent No. 5,419,407 (Meyer et al.), which discloses a triggering mechanism. 
3.) U.S. Patent No. 6,290,594 (Osborne), which discloses a venting system. 
4.) U.S. Patent No. 7,077,741 (Brenner et al.), which discloses a safety system. 
5.) U.S. Patent No. 9,802,565 (Nilsson et al.), which discloses a safety system.  
6.) U.S. Patent No. 9,849,852 (Larner et al.), which discloses a safety system. 
7.) U.S. Patent No. 10,086,786 (Lee), which discloses an emergency call system. 
8.) U.S. Patent Application Publication No. 2007/0299587 (Breed et al.), which discloses protection systems for a vehicle. 
9.) U.S. Patent Application Publication No. 2015/0028039 (Kircher et al.), which discloses a fuel tank. 
10.) U.S. Patent Application Publication No. 2015/0111542 (Cho), which discloses associated of an identification. 
11.) U.S. Patent Application Publication No. 2015/0219279 (Pelger et al.), which discloses a fuel tank. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/           Examiner, Art Unit 3753                                                                                                                                                                                             
/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753